Citation Nr: 0727459	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims files.


REMAND

The veteran's claim has been adjudicated by the RO as a claim 
of entitlement to service connection for hepatitis C on a 
direct basis.  However, as indicated in his VA Form 9, the 
veteran does not contend that he incurred hepatitis as a 
direct result of his military service, but as a result of 
alcohol and drug use, which he claims is related to his 
service-connected schizophrenia.  The Board therefore finds 
that the issues of entitlement to service connection for 
alcohol and drug abuse on a secondary basis are inextricably 
intertwined with the issue currently on appeal.  These issues 
must be developed and adjudicated by the originating agency 
before the Board decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran all required notice in response to 
his claims for service connection for 
alcohol and drug abuse.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of any current alcohol and drug 
abuse disorders.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that any current alcohol or 
drug abuse disorder is etiologically 
related to the veteran's service-connected 
schizophrenia.  The examiner should 
provide the reasoning for any opinions 
provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
obtaining an appropriate medical opinion 
concerning the etiology of the veteran's 
hepatitis C if it is determined that his 
drug or alcohol abuse is related to his 
schizophrenia.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims of 
entitlement to service connection for 
alcohol and drug abuse as secondary to 
schizophrenia.  It should also inform him 
of his appellate rights with respect to 
this decision.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  All issues properly in appellate 
status should be returned to the Board at 
the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

